Per Curiam.

The contention is made that petitioner, a recipient of public assistance under the Aid to Families With Dependent Children program, is now entitled to an emergency allowance, pursuant to section 350-j of the Social Services Law, for replacement of items lost as the result of a burglary in 1969. Upon a fair hearing, evidence was presented that following the burglary, petitioner was provided with living quarters in a hotel and that clothing and certain furniture were supplied to her. Moreover, since February, 1971, petitioner has been living in a new six-room apartment. The determination denying further replacement of the items relating to the 1969 loss was affirmed by Special Term whose judgment was unanimously affirmed by the Appellate Division.
Upon this background and the evidence produced at the fair hearing, we conclude that the issue is now moot. We take note, of course, that the regulation adopted by the Commissioner of Social Services (18 NYCRR 372.2 [c]) was deleted effective July 3, 1975.
Accordingly, the order should be reversed and the matter remitted to Supreme Court with directions to dismiss the petition on the ground the issue presented is moot.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in Per Curiam opinion.
Order reversed, without costs, and matter remitted to Supreme Court, New York County, with directions to dismiss the petition for mootness.